Citation Nr: 0815311	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for mild 
nonproliferative diabetic retinopathy of both eyes.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for carpel tunnel 
syndrome (CTS) as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for a low back 
disorder, currently diagnosed as degenerative disc disease 
(DDD).

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran retired in April 1985 after more than 20 years of 
active duty, which included service in the Republic of 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003, July 2004, October 2004, and May 
2006 rating decisions of the Department of Veterans Affairs 
(RO) Regional Office (RO) in Jackson, Mississippi.  The March 
2003 originally denied the veteran's claim for service 
connection for CAD, and since additional evidence was 
provided by the veteran within one year of the date of that 
decision which was later addressed in the July 2004 rating 
action that was timely appealed, the appeal as to this claim 
will relate to the original adjudication in March 2003.  See 
38 C.F.R. § 3.156(b) (2007).  The July 2004 rating decision 
denied service connection for CTS.  The October 2004 rating 
decision assigned an initial noncompensable rating for mild 
nonproliferative diabetic retinopathy of the right eye, and 
this disability was found to include the veteran's right eye 
in the January 2006 statement of the case.  The May 2006 
rating decision denied service connection for a low back 
disorder, currently diagnosed as DDD.

Following the January 2006 rating decision's grant of service 
connection for hearing loss and assignment of a 
noncompensable rating, the record reflects that the veteran 
filed a timely notice of disagreement that same month.  
However, the claims file does not reflect that the veteran 
was ever provided with a statement of the case.  
Consequently, the Board finds that the issue of entitlement 
to an initial compensable rating for bilateral hearing loss 
must be remanded for the issuance of an appropriate statement 
of the case.  Manlincon v. West, 12Vet. App. 238 (1999).  

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss and mild 
nonproliferative diabetic retinopathy of both eyes, and 
entitlement to service connection for low back disability and 
CTS, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

CAD did not have its onset in service and is not related to 
the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

CAD was not incurred in service or as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a September 2002 
letter advised the veteran of the evidence necessary to 
substantiate his claim for service connection for CAD and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This claim was thereafter denied in a rating 
decision in March 2003.  Additional VCAA notice was provided 
with respect to this claim in a February 2004 letter.  A May 
2006 letter also included notice on the issues of 
establishing a disability rating and effective date of award, 
and was followed by readjudication of the claims in the 
September 2006 statement of the case and supplemental 
statements of the case dated in September 2006 and November 
2006.  The veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The Board further 
notes that the veteran has been provided with the applicable 
law and regulations, and there is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Entitlement to Service Connection for CAD

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and cardiovascular disease become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a non-service-connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  Additionally, the 
Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
to conform VA regulations to Allen.  See 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service medical records are silent for treatment or 
complaints of a coronary disorder.  In June 1984, 
cardiovascular evaluation revealed no evidence of 
atherosclerotic heart disease.  

The veteran filed his original claim for service connection 
for a heart condition as secondary to his diabetes in August 
2002.  At this time, he noted that he had undergone heart 
surgery at Keesler Air Force Base in October 1996.  

VA outpatient treatment records for the period of May 2000 to 
October 2004 reflect that in May 2000, the veteran's blood 
sugar was noted to be high.  The assessment included 
diabetes.  In June 2002, the veteran was evaluated for his 
diabetes and CAD.  It was noted that the veteran had an acute 
myocardial infarction in October 1996.  VA diabetes 
examination in March 2004 revealed a history of a diagnosis 
of CAD over two years prior to the diagnosis of diabetes.  

At the veteran's hearing before the RO in April 2005, he 
testified that he had symptoms of diabetes that manifested 
before the actual diagnosis and his heart attack in October 
1996.

Social Security Administration (SSA) records received in May 
2005 reflect that the veteran was found disabled as of 
November 2003 due to the primary diagnosis of extensive CAD 
with multiple myocardial infarctions and the secondary 
diagnosis of essential hypertension.

VA heart examination in December 2005 revealed that the 
veteran's claims folder was reviewed in conjunction with this 
examination.  The veteran reported that he began treatment 
for diabetes in 1998, whereas the examiner noted that the 
medical records indicated that treatment only went back to 
2000.  The examiner concluded that the veteran had CAD that 
was not secondary to diabetes since CAD was diagnosed before 
the diabetes.  Regarding the issue of aggravation, the 
examiner believed that any attempt to quanitate the degree of 
aggravation of CAD due to diabetes would require that one 
resort to speculation.  

At the veteran's hearing before the Board in March 2008, the 
veteran's spouse testified that the veteran had been given 
sugar prior to his heart surgery in 1996 (transcript (T.) at 
p. 7).  

Analysis

There is no evidence of any diagnosis or treatment of any 
coronary disorder during service and no evidence linking such 
a disorder to service, or a period of one year following 
service.  Thus, a preponderance of the evidence is clearly 
against entitlement to service connection for CAD on a direct 
basis.  However, it has been the primary contention of the 
veteran that his CAD is causally related to his service-
connected diabetes mellitus, either as a direct result of 
that disability or based on an identifiable increase in 
severity of the veteran's CAD that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the CAD.  

In this regard, the Board would first note that the record 
reflects that the veteran suffers from CAD and that the 
threshold requirement of a current disability has therefore 
also been met with respect to this claim.

However, the evidence of record does not contain competent 
medical evidence linking CAD to the veteran's service-
connected diabetes mellitus.  In fact, the December 2005 VA 
heart examiner concluded that the veteran had CAD that was 
not secondary to diabetes since CAD was diagnosed before the 
diabetes, and the record does support the premise that CAD 
was diagnosed first.  While the veteran and his spouse 
dispute this factual premise, their statements of medical 
diagnosis and causation do not constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (2007).  Further, 
their impressions are outweighed by the competent medical 
opinion evidence.  As to the issue of aggravation, the 
examiner believed that any attempt to quanitate the degree of 
aggravation of CAD due to diabetes would require that one 
resort to speculation, and there is no evidence in conflict 
with this conclusion.  Thus, the Board does not find any 
basis to remand this matter for an additional opinion under 
38 C.F.R. § 3.310(b).  The Board also finds that the veteran 
has had every opportunity to provide a medical opinion to 
support this claim, and has apparently chosen not to do so.  

Thus, the Board finds that a preponderance of the evidence is 
against entitlement to service connection for CAD on a direct 
basis, presumptive basis, or as secondary to the veteran's 
service-connected diabetes mellitus.


ORDER

Service connection for CAD, to include as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

As to the veteran's low back disability, as the RO has 
acknowledged, the veteran was seen on numerous occasions 
during service for complaints of low back pain and was 
diagnosed as having low back pain, lumbar strain.  In 
addition, an examiner indicated that a diagnosis of lumbar 
disc disease was to be ruled out.  

Retirement examination in January 1985 revealed that the 
veteran again noted a history of recurrent back pain.  He 
more specifically complained of occasional low back pain 
related to mild strain for which he occasionally took 
medication.  Evaluation of the spine revealed normal 
findings.  

VA treatment records for the period of February to December 
2006 reflect that a February 2006 X-ray of the lumbar spine 
was interpreted to reveal mild arthritic changes.  In April 
2006, the veteran complained of low back pain the previous 
two days.  X-rays of the lumbar spine were interpreted to 
reveal DDD, and the diagnosis was low back pain.  

In December 2006, the veteran was afforded a VA spine 
examination.  Based on his review of the veteran's claims 
folder and his examination of the veteran, the physician 
concluded that it was less likely than not that the veteran's 
present DDD was the direct and proximate result of his 
complaints in the service because there was no medical 
evidence showing treatment for low back problems between the 
time his discharge in 1985 and February 2006.  Because the 
Board finds the veteran's statements and testimony regarding 
a continuity of low back problems since service to be 
credible, the Board finds that the examiner's rationale, 
which is predicated on an absence of evidence of treatment, 
rather than complaints, inadequate for rating purposes.  As 
such, he must be afforded another VA examination.

As to the issue of entitlement to CTS as secondary to the 
veteran's service-connected diabetes mellitus, while the 
March 2004 VA neurological examiner offered the opinion that 
the veteran's CTS was "probably not related with his 
service-connected diabetes mellitus," the examiner did not 
offer an opinion as to whether diabetes had caused an 
increase in severity of the veteran's nonservice-connected 
CTS that was not due to the natural progress of the disease.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board further 
finds that the record is unclear as to whether the veteran 
currently suffers from CTS, neuropathy in the upper 
extremities, or both of these conditions.  Consequently, the 
Board finds that this issue must be remanded for further 
examination and an opinion as to whether the veteran suffers 
from neuropathy in the upper extremities that is related to 
his service-connected diabetes mellitus and whether he has 
CTS that has increased in severity, beyond the normal 
progress, proximately due to or as the result of his service-
connected diabetes mellitus.

In addition, the veteran stated at his March 2008 hearing 
before the Board that his diabetic retinopathy has gotten 
worse since his last VA examination in December 2005.  Where 
the evidence of record does not adequately reveal the current 
state of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Finally, as was previously noted, following the January 2006 
rating decision's grant of service connection for hearing 
loss and assignment of a noncompensable rating, the record 
reflects that the veteran filed a timely notice of 
disagreement that same month but was never provided with a 
statement of the case.  Consequently, the Board finds that 
the issue of entitlement to an initial compensable rating for 
bilateral hearing loss must be remanded for the issuance of 
an appropriate statement of the case.  Manlincon v. West, 
12Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any low 
back disability found to be present is 
related to the complaints and treatment 
noted in the service medical records as 
well as his credible report of a 
continuity of low back symptoms since 
his discharge from active duty.  In 
doing so, the examiner must acknowledge 
the veteran's report of a continuity of 
low back problems since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of the 
veteran's CTS and/or neuropathy in the 
upper extremities.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran has CTS and/or 
neuropathy of the upper extremities 
that is related to his service-
connected diabetes mellitus.

If the veteran is determined to have 
CTS, the examiner is also specifically 
requested to provide an opinion as to 
whether it is at least as likely as not 
that some quantifiable component of the 
veteran's CTS represents an increase 
beyond normal progress as a result of 
his service-connected diabetes 
mellitus.  If such aggravation is found 
present, the examiner should address 
the following medical issues: (1) The 
baseline manifestations of the 
veteran's CTS found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected diabetes mellitus 
based on medical considerations; and 
(3) The medical considerations 
supporting an opinion that increased 
manifestations of CTS are proximately 
due to the service-connected diabetes 
mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The veteran should be scheduled for 
a VA medical examination to determine 
his current degree of disability 
resulting from his diabetic 
retinopathy.  The claims file and a 
copy of this remand must be made 
available to the examiner and the 
examiner should indicate in his/her 
report that these records were 
reviewed.  Any indicated studies or 
tests, as determined by the examiner, 
should be accomplished.  After 
examining the veteran and reviewing the 
claims file, the examiner should 
identify any loss of visual field or 
acuity, pain, or episodic incapacity 
resulting from the veteran's 
retinopathy.  Any other impairment 
related to his retinopathy should also 
be noted for the record.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.

4.  Readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

5.  Finally, issue a statement of the 
case with respect to the issue of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
The veteran and his representative should 
be advised of the need to file a 
substantive appeal following the issuance 
of the statement of the case if the 
veteran wishes to complete an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


